Citation Nr: 1751018	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  12-17 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for post-surgical residuals of the right shoulder.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In April 2015 the Veteran testified at hearing before the undersigned Chief Veterans Law Judge (CVLJ).  A copy of that transcript has been associated with the claims file.

The Board remanded this appeal in June 2015 for a new examination to assess the Veteran's current level of disability.  The matter is again before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a new VA examination in September 2015 to assess the current level of his disability.  However, the examiner did not estimate the degree of any additional loss of function on flare-ups.  Although during the examination the Veteran did not report flare-ups which caused increased pain and additional limitation of motion, the Board notes that in his June 2010 VA examination the Veteran reported flare-ups of joint disease, the onset of which was brought about by activity.  He added that it was of moderate severity, occurred weekly and lasted one to two days.  The Veteran further reported that his impression of the extent of effects of flares on limitation of motion or other functional impairment is severe additional limitation.  

Moreover, although the September VA examiner examined the Veteran immediately after repeated use over time and found that pain, weakness, fatigability, or incoordination significantly limits his functional ability with repeated use over a period of time, once again, no estimation of the degree of functional loss was provided.

When assessing the severity of a musculoskeletal disability rated on the basis of limitation of motion, VA must also consider the extent of additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when symptoms are most prevalent ("flare-ups") due to pain, painful motion, weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45.  When pain is associated with movement, the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the relevant part of the anatomy is used repeatedly over a period of time, and instructed that such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011).

Therefore, as the September VA examiner did not provide a numerical estimation of the degree of functional loss during periods of flare-ups or with repeated use over a period of time, the Veteran must be afforded an another VA examination of the right shoulder.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that that 38 C.F.R. § 4.59, read together with 38 C.F.R. §§ 4.40  and 4.45, requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158   (2016).  The requirements of Correia also apply in cases where ratings are not predicated on limitation of motion of the affected part.  See Southall-Norman v. McDonald, 28 Vet. App. 346, 351 (2016).  

In light of this, the September 2015 VA examination does not contain complete range of motion findings; specifically, there are no findings for right-shoulder pain associated with passive motion and pain associated with non-weight-bearing motion, as well as no range of motion findings for the left shoulder. 

For the foregoing reasons, another examination which provides the required comprehensive findings is necessary to reflect the level of the Veteran's disability for assigning the appropriate rating.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his representative for information pertaining to any current treatment for the Veteran's right-shoulder at any VA facility and by any private treatment provider since September 11, 2015.    

Obtain any records pertaining to the above requests for information not yet associated with the claims file and associate them with the claims file.  The Veteran's assistance should be requested in obtaining any records of recent treatment as indicated.  All attempts to obtain records should be documented in the claims file.

2.  After completing the preceding development in paragraph 1, whether or not records are obtained, schedule the Veteran for an examination with a VA examiner with an appropriate specialty in orthopedic disorders.

3.  The examiner for the Veteran's right-shoulder disability is requested to provide findings and a diagnosis as to the nature, extent and the current severity of that disorder.  The electronic claims folders should be made available to the examiner in conjunction with the examination.  All indicated tests should be accomplished and all findings reported in detail.  Any appropriate Disability Benefits Questionnaire (DBQ) should be completed.  

In regard to range of motion testing, the examiner should report in degrees at what point pain is elicited, as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination. These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present. The examiner should report on whether there is functional loss due to limited strength, speed, coordination or endurance.  If the examiner cannot make exact findings in degrees, he/she is specifically requested to provide numerical estimates of the degrees of limitation of motion.

The examiner should also estimate any additional loss of function during periods of flare-ups, expressed in degrees of lost motion.  Such estimate can be based on the Veteran's description of his limitations during such periods, so that a numerical estimate of the degrees of limitation of motion should be provided, even in the absence of direct observation by the examiner.  The examiner is advised that the Veteran is competent to report limitation during flare-ups.

The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  The examiner should attempt to estimate additional loss of function during such flare-ups and such additional loss should be expressed in degrees of motion. Even if flare-ups are not reported at the time of the examination, the examiner should provide numerical estimate of the degree functional impact of those flare-ups.

Additionally, the examiner is requested to compare the Veteran's current disability with the fibrous union of the humerus; the nonunion (false flail joint) of the humerus; and the loss of head (flail shoulder) of the humerus.  The examiner is further requested to describe the appearance and limitations of motion of each of the above conditions. 

The examination of the right shoulder should include range of motion studies, which are consistent with the holding in Correia v. McDonald, 28 Vet. App. 158 (2016), considering both active and passive ranges of motion, both weight and non-weight-bearing and providing findings for the left shoulder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).










_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




